Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Mr. Per H. Larsen (Reg. 61494) on 14 June, 2021.

IN THE CLAIMS:
Please amend claims 1, 6, 7, 9, 10, 12-16, 21, 22, 24, 25, and 27-30 as follows:

Proposed Claim Amendments
1.	(Currently Amended) A method for wireless communication at a receiving device, comprising:
receiving, from a transmitting device via a wireless channel, a plurality of decoding candidates of a codeword, wherein a decoding candidate of the plurality of decoding candidates comprises a set of received bit metrics, and wherein the codeword corresponds to a plurality of information bits encoded using a polar code;
determining a composite detection metric for the decoding candidate, wherein the composite detection metric is derived from a first subset of bit metrics for a subset of polarization layers of the polar code, the subset of polarization layers comprising an intermediate polarization layer of the polar code; 
performing a list decoding process on the decoding candidate based at least  on the composite detection metric; and
communicating with the transmitting device via the wireless channel based at least  on performing the list decoding process on the decoding candidate.
2.	(Previously Presented) The method of claim 1, further comprising:
determining a second composite detection metric for a second decoding candidate of the plurality of decoding candidates, wherein the second composite detection metric is derived from a second subset of bit metrics for a second subset of polarization layers of the polar code; and
determining to suppress a second list decoding process for the second decoding candidate.
3.	(Previously Presented) The method of claim 1, wherein performing the list decoding process comprises:
determining a ranking for performing the list decoding process on the decoding candidate relative to other decoding candidates of the plurality of decoding candidates for a codeword search space, wherein the ranking indicates an order for performing the list decoding process on the decoding candidate relative to the other decoding candidates of the plurality of decoding candidates.

applying a weighting vector to the first subset of bit metrics.
5.	(Original) The method of claim 4, wherein determining the composite detection metric comprises:
applying a second weighting vector to a second subset of bit metrics associated with a second intermediate polarization layer of the polar code; and
applying one or more activation functions for combining the weighted first subset of bit metrics and the weighted second subset of bit metrics.
6.	(Currently Amended) The method of claim 1, wherein determining the composite detection metric comprises:
applying one or more weighting vectors to the first subset of bit metrics to obtain one or more intermediate composite metrics; and
applying one or more activation functions for combining the one or more intermediate composite metrics to obtain the composite detection metric.
7.	(Currently Amended) The method of claim 1, wherein determining the composite detection metric comprises:
determining derived bit metrics based at least  on the first subset of bit metrics and a weighting pattern, the weighting pattern determined based at least  on a number of information bits in a subset of leaf nodes corresponding to the first subset of bit metrics.
8.	(Original) The method of claim 7, wherein determining the composite detection metric comprises:
applying one or more activation functions for combining the derived bit metrics to obtain the composite detection metric.
9.	(Currently Amended) The method of claim 1, wherein the first subset of bit metrics are determined based at least  on single parity check operations or repetition operations from bit metrics at a polarization layer feeding the intermediate polarization layer.

comparing the composite detection metric to a threshold, wherein the threshold is based at least  on a connection state, a signal metric, a device state, a detection history, a communication protocol, or a combination thereof, and wherein performing the list decoding process on the decoding candidate is based at least  on comparing the composite detection metric to the threshold.
11.	(Original) The method of claim 1, wherein the first subset of bit metrics correspond to log-likelihood ratios (LLRs) for a corresponding subset of bit channels of the polar code.
12.	(Currently Amended) A method for wireless communication at a receiving device, comprising:
receiving, from a transmitting device via a wireless channel, a search space comprising a plurality of decoding candidates associated with a polar code;
determining a mode for polar detection for the search space based at least  on composite detection metrics for the plurality of decoding candidates, the mode being determined to be a prioritization mode, a qualification mode, or both, wherein the composite detection metrics are derived from respective subsets of bit metrics for the plurality of decoding candidates for a subset of polarization layers of the polar code comprising at least one intermediate polarization layer of the polar code; 
performing a list decoding process for at least one of the plurality of decoding candidates for the search space based at least  on the mode for polar detection for the search space; and
communicating with the transmitting device via the wireless channel based at least  on performing the list decoding process for the at least one of the plurality of decoding candidates for the search space.
13.	(Currently Amended) The method of claim 12, wherein:
the determining the mode for polar detection comprises selecting the prioritization mode for the polar detection; and
 on the polar detection.
14.	(Currently Amended) The method of claim 12, wherein:
the determining the mode for polar detection comprises selecting the qualification mode for the polar detection; and
the performing the list decoding process comprises performing the list decoding process over a subset of the plurality of decoding candidates determined based at least  on the polar detection.
15.	(Currently Amended) The method of claim 12, wherein the determining the mode for polar detection is based at least  on a connection state, a signal metric, a device state, a detection history, a communication protocol, or a combination thereof.
16.	(Currently Amended) An apparatus for wireless communication at a receiving device, comprising:
a processor,
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, from a transmitting device via a wireless channel, a plurality of decoding candidates of a codeword, wherein a decoding candidate of the plurality of decoding candidates comprises a set of received bit metrics, and wherein the codeword corresponds to a plurality of information bits encoded using a polar code;
determine a composite detection metric for the decoding candidate, wherein the composite detection metric is derived from a first subset of bit metrics for a subset of polarization layers of the polar code, the subset of polarization layers comprising an intermediate polarization layer of the polar code; and
perform a list decoding process on the decoding candidate based at least  on the composite detection metric; and
via the wireless channel based at least  on performing the list decoding process on the decoding candidate.
17.	(Previously Presented) The apparatus of claim 16, wherein the instructions are further executable by the processor to cause the apparatus to:
determine a second composite detection metric for a second decoding candidate of the plurality of decoding candidates, wherein the second composite detection metric is derived from a second subset of bit metrics for a second subset of polarization layers of the polar code; and
determine to suppress a second list decoding process for the second decoding candidate.
18.	(Previously Presented) The apparatus of claim 16, wherein the instructions to perform the list decoding process are executable by the processor to cause the apparatus to:
determining a ranking for performing the list decoding process on the decoding candidate relative to other decoding candidates of the plurality of decoding candidates for a codeword search space, wherein the ranking indicates an order for performing the list decoding process on the decoding candidate relative to the other decoding candidates of the plurality of decoding candidates.
19.	(Original) The apparatus of claim 16, wherein the instructions to determine the composite detection metric are executable by the processor to cause the apparatus to:
apply a weighting vector to the first subset of bit metrics.
20.	(Original) The apparatus of claim 19, wherein the instructions to determine the composite detection metric are executable by the processor to cause the apparatus to:
apply a second weighting vector to a second subset of bit metrics associated with a second intermediate polarization layer of the polar code; and
apply one or more activation functions for combining the weighted first subset of bit metrics and the weighted second subset of bit metrics.

apply one or more weighting vectors to the first subset of bit metrics to obtain one or more intermediate composite metrics; and
apply one or more activation functions for combining the one or more intermediate composite metrics to obtain the composite detection metric.
22.	(Currently Amended) The apparatus of claim 16, wherein the instructions to determine the composite detection metric are executable by the processor to cause the apparatus to:
determine derived bit metrics based at least  on the first subset of bit metrics and a weighting pattern, the weighting pattern determined based at least  on a number of information bits in a subset of leaf nodes corresponding to the first subset of bit metrics.
23.	(Original) The apparatus of claim 22, wherein the instructions to determine the composite detection metric are executable by the processor to cause the apparatus to:
apply one or more activation functions for combining the derived bit metrics to obtain the composite detection metric.
24.	(Currently Amended) The apparatus of claim 16, wherein the first subset of bit metrics are determined based at least  on single parity check operations or repetition operations from bit metrics at a polarization layer feeding the  intermediate polarization layer.
25.	(Currently Amended) The apparatus of claim 16, wherein the instructions are further executable by the processor to cause the apparatus to:
compare the composite detection metric to a threshold, wherein the threshold is based at least  on a connection state, a signal metric, a device state, a detection history, a communication protocol, or a combination thereof, and wherein performing the list decoding  on comparing the composite detection metric to the threshold.
26.	(Original) The apparatus of claim 16, wherein the first subset of bit metrics correspond to log-likelihood ratios (LLRs) for a corresponding subset of bit channels of the polar code.
27.	(Currently Amended) An apparatus for wireless communication at a receiving device, comprising:
a processor,
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, from a transmitting device via a wireless channel, a search space comprising a plurality of decoding candidates associated with a polar code;
determine a mode for polar detection for the search space based at least  on composite detection metrics for the plurality of decoding candidates, the mode being determined to be a prioritization mode, a qualification mode, or both, wherein the composite detection metrics are derived from respective subsets of bit metrics for the plurality of decoding candidates for a subset of polarization layers of the polar code comprising at least one intermediate polarization layer of the polar code; 
perform a list decoding process for at least one of the plurality of decoding candidates for the search space based at least  on the mode for polar detection for the search space; and
communicate with the transmitting device via the wireless channel based at least  on performing the list decoding process for the at least one of the plurality of decoding candidates for the search space.
28.	(Currently Amended) The apparatus of claim 27, wherein:
the instructions to determine the mode for polar detection are executable by the processor to cause the apparatus to select the prioritization mode for the polar detection; and
 on the polar detection.
29.	(Currently Amended) The apparatus of claim 27, wherein:
the instructions to determine the mode for polar detection are executable by the processor to cause the apparatus to select the qualification mode for the polar detection; and
the instructions to perform the list decoding process are executable by the processor to cause the apparatus to perform the list decoding process over a subset of the plurality of decoding candidates determined based at least  on the polar detection.
30.	(Currently Amended) The apparatus of claim 27, wherein the determining the mode for polar detection is based at least  on a connection state, a signal metric, a device state, a detection history, a communication protocol, or a combination thereof.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention pertains to an optical receiver which is configured to receive optical signals representative of digital information over an optical communication link. 
The prior arts of record (ALI H.S., et al., "Fast Simplified Successive-Cancellation List Decoding of Polar Codes", 2017 IEEE Wireless Communications And Networking Conference Workshops (WCNCW), IEEE, 19 March 2017 (2017-03-19), pp. 1-6, as example of such prior arts) teaches a faster decoding approach to decode one of these constituent codes, the Rate-1 node, however fail to teach the claimed specifics of:

 “determining a composite detection metric for the decoding candidate, wherein the composite detection metric is derived from a first subset of bit metrics for a subset of polarization layers of the polar code, the subset of polarization layers comprising an intermediate polarization layer of the polar code; 
performing a list decoding process on the decoding candidate based at least on the composite detection metric;” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1.

 “determining a mode for polar detection for the search space based at least on composite detection metrics for the plurality of decoding candidates, the mode being determined to be a prioritization mode, a qualification mode, or both, wherein the composite detection metrics are derived from respective subsets of bit metrics for the plurality of decoding candidates for a subset of polarization layers of the polar code comprising at least one intermediate polarization layer of the polar code; 
performing a list decoding process for at least one of the plurality of decoding candidates for the search space based at least on the mode for polar detection for the search space;” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 12.

“determine a composite detection metric for the decoding candidate, wherein the composite detection metric is derived from a first subset of bit metrics for a subset of polarization layers of the polar code, the subset of polarization layers comprising an intermediate polarization layer of the polar code; and
perform a list decoding process on the decoding candidate based at least on the composite detection metric.” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 16.

“determine a mode for polar detection for the search space based at least on composite detection metrics for the plurality of decoding candidates, the mode being determined to be a prioritization mode, a qualification mode, or both, wherein the composite detection metrics are derived from respective subsets of bit metrics for the plurality of decoding candidates for a subset of polarization layers of the polar code comprising at least one intermediate polarization layer of the polar code; 
perform a list decoding process for at least one of the plurality of decoding candidates for the search space based at least on the mode for polar detection for the search space.” 
claim 27.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-30 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111